department of the treasury internal_revenue_service washington d c tax exempt and overnment entities nov uniform issue list se t ef e ki ty xxxxxkkxkkxkxkxkkkkk xxkxxkxkxkxxxkkkkkn xxxkxxkkxkkxxkkkkk legend taxpayer a individual s ira x - account f amount d bank c date1 date xxxxxxxxxxxxx xxxxxxkxxxkxkkx xxxxxkxkxkxxxxkx xxxxkxxkxkxkxxxkx xxxxxxkxxxkxxkx xxxkxkkkxkkk xxxxxxkxxkkkx xxxxkxkkxkxxxxkk xxxxkxkxkxkkkxkxk xxxxxkxxxxkxkkxkx dear xxxxxx this is in response to your letter dated date as supplemented by correspon- dence dated august august and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a mistake made by bank c taxpayer a further represents that amount d has not been used for any other purpose in support of this request taxpayer a represents that ira x which was maintained by bank c matured on date on that same day taxpayer a went to bank c to roll ira x over to another ira at bank c to earn a higher rate of return on her investment taxpayer into an ira certifi- a states that she instructed a representative of bank c to roll amount d cate of deposit the bank c officer who handled the transaction placed amount d into ac- count f a non-ira certificate of deposit instead of a traditional_ira certificate of deposit it was not until taxpayer a began to prepare her income_tax return that the bank c error was discovered which was after the 60-day rollover period had expired xxxxxkxxxkxxkxkxk individual s an assistant branch manager of bank c states in a letter of date that tax- payer a visited bank c on date with the intention of rolling over her existing ira certifi- cate of deposit ira x into another ira account the bank c representative misunder- stood taxpayer a’s request and transferred ira x into account f a non-ira account in- dividual s acknowledged that this was a bank c error based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira roilovers sec_408 of the code provides that sec_408 of the code does not ap- ply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or - ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial roll- overs sec_408 of the code provides that the secretary may waive the 60-day re- quirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial xxxxxkxxxxkkxkkxkxk institution inability to complete a rollover due to death disability hospitalization incar- ceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her asser- tion that her failure to complete a timely rollover of amount d was caused by an error committed by bank c therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be consid- ered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applica- ble thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this letter please contact xxxxxxxxxxx id number xxxxxxxxxx at xxxxxxxxxx please address all correspondence to se t ep ra t4 sincerely yours or donzell h littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
